Citation Nr: 0014454	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 reflects that he served on active 
duty from December 1967 to November 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

In a VA Form 9 received in January 1999, the veteran 
requested a Travel Board hearing.  While he was afforded a 
hearing before a hearing officer at the RO in March 1999, 
there is nothing in the record to indicate that the veteran 
has been scheduled for a Travel Board hearing or that he has 
withdrawn his request for a Travel Board hearing.  38 C.F.R. 
§ 20.704(b),(e).  Therefore, to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


